 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10
     JAMES KUHLMAN,                                       Case No.: 2:18-cv-02206-JCM-NJK
11
            Plaintiff(s),                                                Order
12
     v.                                                           [Docket Nos. 16, 19]
13
     SMITH’S FOOD & DRUG CENTERS, INC.,
14   et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion to amend the complaint to add new
17 defendants. Docket No. 16. The motion is defective on numerous grounds. First, Plaintiff did not
18 attach a proposed amended complaint. See Local Rule 15-1(a). Second, the motion consists of
19 less than two pages of argument and is not sufficiently developed to enable judicial review. See
20 Kor Media Grp, LLC v. Green, 294 F.R.D. 579, 582 n.3 (D. Nev. 2013). Third, and relatedly, the
21 motion relies exclusively on Rule 15 of the Federal Rules of Civil Procedure, but fails to explain
22 why the motion is not actually governed by the more restrictive standards of 28 U.S.C. § 1447(e)
23 that apply to attempts to add new defendants after removal to destroy diversity jurisdiction, see,
24 e.g., Bonner v. Fuji Photo Film, 461 F. Supp. 2d 1112, 1120 (N.D. Cal. 2006).
25         Accordingly, the motion to amend the complaint is DENIED without prejudice.
26
27
28

                                                   1
 1       In light of the above, the stipulation to extend the deadline to file a reply (Docket No. 19)
 2 is DENIED as moot.
 3       IT IS SO ORDERED.
 4       Dated: January 3, 2019
 5                                                             ______________________________
                                                               Nancy J. Koppe
 6                                                             United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
